Citation Nr: 1451778	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-03 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a salivary gland condition. 

2.  Entitlement to service connection for left hip osteoarthritis. 

3.  Entitlement to service connection for degenerative bone disease.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection posttraumatic stress disorder (PTSD). 

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for amputation of the femur of the left leg.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for radiation burns of the inner thighs.
 
8.  Entitlement to a compensable rating for the service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancé


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1976. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in January 2013. 

In addition to the Veteran's paper claims file, there is an electronic (Virtual VA) paperless claims file.  The Veteran's Virtual VA claims file includes a transcript of the January 2013 hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

At the outset, the Veteran testified that he received benefits from the Social Security Administration (SSA).  See page 33 of hearing transcript.  Such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA disability benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Salivary Gland Conditions

The Veteran testified that he had a benign tumor of the salivary gland that was removed in 2003.  He also testified that he was exposed to radiation when he was stationed in Okinawa.  He testified that he when was stationed in Okinawa he was on a decontamination team and on one instance when there contaminating a keg he did not have his protective outfit and was exposed to radiation.  See page 8 of hearing transcript.  

Service connection for a disease/cancer attributable to ionizing radiation can be accomplished in three different ways: either under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d), under 38 C.F.R. § 3.311, or by direct service connection under Combee v. Brown, 34 F.3d 1039, 1043 (Fed Cir. 1994).  The Board finds that the Veteran is not entitled to service connection under a presumptive service connection basis under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) since he does not meet the definition of a "radiation exposed veteran" as defined in 38 C.F.R. § 3.309(d)(3)(i).  

Even though a Veteran is not entitled to service connection on a presumptive basis he may still be eligible for service connection either under 38 C.F.R. § 3.311 or by direct service connection.  While the Veteran does have an April 2001 diagnosis of adenopathy of the neck there is no notation that he was diagnosed with a radiogenic disease under 38 C.F.R. § 3.311(b)(2)(iv) including salivary gland cancer.  Therefore, on remand it must be determined if the Veteran has a diagnosis of a radiogenic disease, including salivary gland cancer.  

Since the Veteran did not claim that his exposure was due to atmospheric nuclear weapons test participation nor Hiroshima and Nagasaki occupation, development falls under 38 C.F.R. § 3.311(a)(2)(iii) for other exposure claims.  Under such development a request must be made for any available records concerning the Veteran's exposure to radiation, which includes (but is not limited to) any DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation) and other records which may contain information pertaining to the Veteran's radiation dose exposure in service.  All records are then to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible.  In this case, after such development, if it is determined that the Veteran was exposed to ionizing radiation and if he has a diagnosis of radiogenic disease under 38 C.F.R. § 3.311(b)(2)(iv), including salivary gland cancer, then the claim should be forwarded to the Under Secretary for Benefits for consideration of the claim.  The Under Secretary for Benefits, after a consideration of the factors of the case, may then request an advisory medical opinion from the Under Secretary for Health. 

The Board finds that there is no evidence that the RO developed the Veteran's claim in accordance with 38 C.F.R. § 3.311(a)(2)(iii).  Thus, the RO must take the steps to develop the Veteran's claim in order to determine if he was exposed to ionizing radiation during his deployment in Okinawa, Japan, and if his salivary gland condition is due to military service. 




Left Hip Osteoarthritis and Degenerative Bone Disease

The Veteran testified that his left hip osteoarthritis and his degenerative bone disease of the right hip and bilateral shoulders is due to his military service.  He stated that it is either due to his in-service jumping and training or due to in-service radiation exposure.  The Veteran has not been afforded a VA examination and an examination should be obtained when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability.  Here the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that the Veteran should be afforded a VA examination for his arthritis of the left hip osteoarthritis and his degenerative bone disease of the right hip and bilateral shoulders to determine the nature and etiology.  

Hepatitis C

The Veteran testified that his current diagnosis of hepatitis C is the result of in-service inoculations with air immunization guns.  He also testified that he has visited a house of ill repute and had post-service blood transfusions in connection with his two hip surgeries in 2005 and 2006.  See page 12 of hearing transcript.  The Veteran does have a current diagnosis of hepatitis C but he has not been afforded a VA examination.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's hepatitis C.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA examiner should determine all of the Veteran's possible risk factors for hepatitis C and whether his current diagnosis is at least likely as not related to his military service.  

PTSD

The Veteran testified that he has a diagnosis of PTSD due to an in-service sexual assault.   In April 2006 the Veteran did not have an Axis I diagnosis but in July 2008 he had a diagnosis of PTSD due to multiple traumas and in January 2009 he had a diagnosis of PTSD/MST (military sexual trauma) due to multiple traumas.  

In an April 2009 statement the Veteran listed three in-service stressors.  The first military sexual trauma was a personal assault within 24 to 48 hours of his entrance into military service.  He reported that he was paraded around naked, he had a physical inspection in front of 90 members of his unit, and he had to show them how to hold their penis and foreskins for the physical inspection.  In February 2009 a buddy statement was submitted to corroborate this stressor.  His second stressor occurred in 1975 in the Philippines when he was attacked and fought off a sexual assault.  The third one occurred in May 1976, after his friends from boot camp were killed he was sent back to the United States and was drinking heavily on base.  After a night of drinking he went to the beach with another corporal, who sexually attacked him.  He responded by jumping out of his car and running to base and that Monday morning he reported to his commander that he was "accosted by a gay Marine".  Supposedly the Marine was court marshalled and kicked out of the military.  

First, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).  While the Veteran was sent notice in November 2007 and March 2008 the Board finds that on remand the RO must send the Veteran the appropriate VCAA notice that deals with PTSD based upon sexual assault. 

In addition, the Veteran has not been afforded a VA examination.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's hepatitis C.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA examiner should determine if he has a current diagnosis of PTSD that is at least likely as not due to the Veteran's military service. 

38 U.S.C.A. § 1151 Claims 

The Veteran has asserted that the amputation of his femur of the left leg and the radiation burns of his inner thighs are both due to negligent VA hospital care.  The Board notes that for claims received after October 1, 1997, compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are payable for additional disability not the result of the Veteran's own willful misconduct, where such disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee, or in a Department facility, where the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonable foreseeable.  38 U.S.C.A. § 1151.   To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care of medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1), (2).   Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).

For the amputation of the left femur the Board notes that the Veteran has had two surgeries, one in 2005 and one in 2006.  On December 14, 2005, the Veteran was seen at the VA Medical Center for pain to his left hip.  That same day he was seen in the clinic for increased pain and popping in the left hip.  It was noted that there was no new injury to the hip and that his pain medications were no longer as effective.  The plan was to afford the Veteran an x-ray of the hip, to provide him an orthopedic consult, and to increase his pain medications.  On December 18, 2005, the Veteran called to report that he was scheduled for left hip surgery.  He also reported that he had increased pain and that he was going to go to the Fresno VA Medical Center Emergency Room for evaluation.  He then called later on and said that he had two canes not crutches to assist him in getting into a car and "He was informed that 911 would not take to the VA but to another facility."  He stated that he would try to get to the car but if not then he was informed he might have to call 911 and that VA may not pay for use of 911 or the local hospital.  That same day, December 18, 2005, he was seen in the emergency room in a wheelchair.  It was noted that he had a history of degenerative arthritis and complaints of increased left hip and knee pain and that he heard a pop.  He was given medications, a repeat x-ray was done, and he was discharged home with a follow-up orthopedic clinic appointment.  This entry was noted to be done at 09:21. 

On the same day, December 18, 2005, at 19:52 an ambulance contacted a private hospital to transport the Veteran.  The destination reason was noted to be "Patient/Family choice."  The medic stated that the Veteran was found standing with crutches and complaints of left hip pain after a fall from standing on the bed at 16:00 that night.  The Veteran reported that he was diagnosed with a fractured left hip yesterday and was released from the VA and the injury was exacerbated by the fall.  It was noted that "VA hospital refused pt per DR in ED. Transported in POC w/o change." At the private hospital the Veteran was diagnosed with cellulitis of the hip and thigh.  A December 23, 2005, VA treatment note indicated that the Veteran's private physician called to inform the VA that the Veteran was admitted to the private hospital on December 20, 2005, with a diagnosis of upper thigh cellulitis/sepsis.  It was noted that he was undergoing a guided surgery to drain the left hip.  In January 2006 the Veteran underwent a Girdlestone procedure at the private hospital and in February 2006 he asked the VA for a prosthetic for the hip.  In March 2006 he reported that was seen in the hospital for a hip removal as a result of an infection, he thought the infection was the result of travel to surgery in Palo Alto for his neck.  In April 2006 he was diagnosed with left hip osteomyelitis, in May 2006 he was treated for cellulitis and a boil and diagnosed with osteoarthritis.  In July 2006 he was discharged from the VA hospital post debridement of the left hip and status post resection arthroplasty of the left hip. 

The Veteran asserts that if it were not the treatment at the VA in December 2005 and being sent away from the emergency room to the private hospital he would not have had to undergo amputation of the femur of the left leg.  The Board finds that a remand for a medical opinion is warranted in order to determine if the amputation of the femur of the left leg was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care.

For the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for radiation burns of the inner thigh he asserts that he was burned by the VA during an MRI.  The Veteran submitted various pictures of burns on his thigh.  According to his VA treatment records he reported in May 2006 that after an MRI he noticed he had second degree burns on both his thighs with blisters.  It was noted that the Veteran did have blisters but the skin did not appear to have second degree burns and the fluid filled blisters were found to not be due to second degree burns.  The Board finds that a remand for a medical opinion is warranted in order to determine if the Veteran had radiation burns of the thighs and if so, were they the  result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care


Bilateral Hearing Loss 

The Veteran was afforded a VA examination for his bilateral hearing loss in December 2007.  The Veteran testified that his bilateral hearing loss has increased in severity since the December 2007 VA examination; this VA examination is over seven years old.  The Board finds that the Veteran should be afforded a new VA examination; when the available evidence is too old for an evaluation of the claimant's current condition VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Veteran should be scheduled for a new VA examination to determine the current severity of his service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  AOJ should send the Veteran a letter that notifies him that evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incidents. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

2.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his left hip osteoarthritis, degenerative bone disease, hepatitis C, salivary gland condition, PTSD, amputation of his left leg, radiation burns of the inner thighs, and his service-connected bilateral hearing loss.  After securing any necessary authorization from him, obtain all identified treatment records that are not already of record, to include VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain all outstanding treatment records from University Medical Center for his left hip surgery and records from Valley Medical Center.  

4.  Contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  

5.  For the Veteran's claim of salivary gland condition, the RO must follow the steps listed under 38 C.F.R. § 3.311(a)(2)(iii) to verify if the Veteran was exposed to radiation during his deployment in Okinawa, Japan.  The RO must take the following actions:

A) The RO must contact the National Personnel Records Center (NPRC) and the Department of the Army:

i. To request a complete copy of the Veteran's Official Military Personnel File (OMPF), addressing his duties and assignment during his time in service, to include copies of any Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) or equivalent for the Veteran.  

ii. The RO must ask whether the Veteran was exposed to ionizing radiation during his deployment.  
 
B)  All relevant records should be forwarded to the Under Secretary for Health, for a dose estimate, to the extent feasible, based on available methodologies. See 38 C.F.R. § 3.311(a)(2)(iii).  

C) If the dose assessment shows that the Veteran was exposed to radiation, the case must be referred to the Under Secretary for Benefits, under 38 C.F.R. § 3.311(c). 

All records and/or responses received should be associated with the claims file. 

6.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his left hip osteoarthritis and degenerative bone disease of the right hip and bilateral shoulders.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer the following questions:

A) Does the Veteran have a current diagnosis of left hip osteoarthritis?

B) Does the Veteran have a current diagnosis of degenerative bone disease, to include of the right hip and bilateral shoulders?

C) For each diagnosed disorder, is it at least likely as not (50 percent or greater probability) related to any aspect of the Veteran's military service?

D) For each diagnosed disorder, is it at least likely as not (50 percent or greater probability) related to any possible in-service radiation exposure?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

8.  The Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his hepatitis C.  .  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail

The examiner should answer the following questions:

A) Does the Veteran have a current diagnosis of hepatitis C?
 
B) If so, discuss the nature, onset, and etiology of the Veteran's hepatitis C.  

C) A history of all the Veteran's potential risk factors of hepatitis C infection should be detailed in full.  The examiner must list and discuss all documented and reported pre-service, in-service, and post-service risk factors.  The Veteran testified that he visited a house of ill repute and had blood transfusions in 2005 and 2006. 

D) The VA examiner then must determine if it is at least likely as not that the Veteran's hepatitis C is due to his military service, to include air immunization guns.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

9.   The AOJ shall schedule the Veteran for a VA psychiatric examination to ascertain the nature and etiology of his PTSD.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is directed to answer the following:

A) Determine all of the Veteran's current psychiatric diagnoses.  

B) If the Veteran is diagnosed with PTSD then the VA examiner must determine if it is at least likely as not (50 percent or greater probability) due to his military service, to include his reported in-service sexual assaults. 

C) If the Veteran is not diagnosed with PTSD then the VA examiner must reconcile that with the PTSD diagnoses of record. 

D) For each diagnosed psychiatric disorder, the examiner must opine whether such disorder is at least likely as not (50 percent or greater probability) related to the Veteran's period of active service.  


The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

10.  Forward the Veteran's claims file to an appropriate physician for a medical opinion regarding his § 1151 claim for amputation of the femur of the left leg.  The examiner should review the entire claims file, including THIS Remand.  The examiner should indicate in the examination report that the claims file was reviewed.  The examiner should address: 

A. Was the Veteran's amputation of the femur of the left leg the result of an untreated infection?

B. Did VA fail to properly diagnose and treat a condition that resulted in amputation of the femur of the left leg?
 
C. Was the amputation of the femur of the left leg the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care?  Discuss the Veteran being transported to a private hospital instead of the VA Medical Center. 


The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

11.  Forward the Veteran's claims file to an appropriate physician for a medical opinion regarding his § 1151 claim for radiation burns of his inner thighs.  The examiner should review the entire claims file, including THIS Remand.  The examiner should indicate in the examination report that the claims file was reviewed.  

The examiner should address: 

A.  Did the Veteran have radiation burns of his inner thighs?

B.  If so, were they the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care? 


The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

12.  The Veteran should be scheduled for a VA examination, by an appropriate medical professional at a VA medical facility, for evaluation of his bilateral hearing loss.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail.

After a careful review of the Veteran's claims file the VA audiologist must discuss the current nature and severity of the Veteran's bilateral hearing loss.  The examiner is specifically requested to fully describe the functional effects of this disability.  

The examiner should set forth all examination findings, along with complete, clearly stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate), in a printed (typewritten) report.

13.   After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



